DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March, 2021 has been entered. 

Claims Status
Claims 17 and 27-48 are pending.

Withdrawn Rejections
The provisional rejection of claim 48 under 35 U.S.C. 101 as claiming the same invention as that of claim 91 of copending Application No. 15/285,082 (US 20170022266) is hereby withdrawn due to amendment of the competing claims.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 17 and 27-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myers et al (US 20080241245) in view of the SADC guidelines for stability testing (2004).
Claims 17 and 27-48 are drawn to collagen compositions.

Myers et al discuss drug delivery devices for local analgesia (title).  This comprises dispersing an anesthetic in a collagen matrix (paragraph 19).  Specific examples are collagen sponges containing 5.6 mg/mL collagen and 4.0 mg/mL bupivacaine hydrochloride (paragraph 29).  The sponge is made using standard collagen processing techniques; bovine tendons (providing isolated collagen) are treated with base (paragraph 52), followed by reducing the particle size and pepsin digestion to remove non-collagen contaminants, followed by dissolving and precipitating by manipulating pH (paragraph 53).  The material is redispersed and mixed with the drug, then freeze dried (freezing and dehydrating the frozen collagen) (paragraphs 55-58).  The bupivacaine is released by dissolution and diffusion from the matrix (paragraph 66).

The SADC guidelines are intended to provide requirements for the registration of medications (p1, 1st paragraph).  Among the requirements are stability studies for finished pharmaceutical products (p12, 6th paragraph).  Testing should cover all properties of the product that are susceptible to change during storage and are likely to influence quality, safety, and/or efficacy (p13, 5th paragraph).  Among the testing parameters that are recommended is 40°C at 70% humidity for 6 months (table 2.2.7.1, p15, between 2nd and 3d paragraphs).  A different section of the specification, discussing APIs, explicitly discusses biotechnological/biological substances as included in the specification (p42, 9th paragraph, continues to p43).  
Therefore, it would be obvious to age the collagen sponges of Myers et al to meet the requirements for registration, as discussed in the SADC guidelines.  As this is a standard test for pharmaceuticals, an artisan in this field would perform this test with a reasonable expectation of success.

	Meyers et al teaches bupivicane HCl in a collagen sponge, while the SADC guidelines render obvious leaving the sponge at 40°C for 6 months at 70% humidity.  Thus, the combination of references render obvious claims 17, 27-31, and 39-47.
	Meyers et al has a ratio of bupivicane HCl to collagen of 4:5.6 (41% by weight drug), rendering obvious claim 32.
	The combined references generate a material identical with that described by applicants, it must necessarily have the same properties.  Thus, the combination of references render obvious claims 33-38 and 48.
response to applicant’s arguments:
	Applicants have explicitly stated that their arguments are with respect to the rejection under 35 USC 103 in application 15/285,082, not this rejection.  While that application is very similar to this one, they are not the same (note the lack of a statutory double patenting rejection).  Even if they were identical, it would be improper to argue a response in a different application, if only because the prosecution history for the application would not be confined to the application file – the complete application file history should contain the entirety of the .

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 17 and 27-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9 of U.S. Patent No. 8,034,368 in view of the SADC guidelines for stability testing (2004). 


The difference between the competing claims and the instant claims is that the competing claims do not describe a maturation step.
The teachings of the SADC document were given above, and will not be repeated here.
Therefore, it would be obvious to age the material at 40°C for 6 months, to test the amount of degradation during storage occurs, as described by the SADC document.  As this is a standard test in medicine, an artisan in this field would attempt this test with a reasonable expectation of success.
response to applicant’s arguments
	Applicants have stated that this rejection is invalid for the same reason the rejection under 35 USC 103, above is, however, applicants have not presented any arguments with respect to that rejection.

second rejection
Claims 17, 27-29, and 34-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 13/858,382 (US 20140303347) in view of the SADC guidelines for stability testing (2004). 
Competing claim 1 describes a method of preparing a collagen powder, comprising providing a collagen source, adjusting the collagen solution to 1.5-4% (w/w), adjusting the pH to 3.5-5.0, freezing and dehydrating the collagen, and degrading the dehydrated collagen.
The difference between this reference and the instant claims is that this reference does not discuss maturing the collagen.
The teaching of the SADC guidelines were given above, and will not be repeated here.
Therefore, it would be obvious to test the collagen compounds of the competing claims using the procedure of the WHO document to investigate their storage stability.  As this is a standard test in the medical arts, an artisan in this field would attempt this test with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants have stated that this rejection is invalid for the same reason the rejection under 35 USC 103, above is, however, applicants have not presented any arguments with respect to that rejection.

third rejection
Claims 17 and 27-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9 of U.S. Patent No. RE47,826 in view of the SADC guidelines for stability testing (2004). 

	Competing claim 1 describes a collagen matrix mixed with an anesthetic.  Competing claims 7 lists the anesthetics, while competing claim 9 dictates bupivicane HCl at a ratio of 4 mg bupivicane to 5.6 mg collagen.
	The rest of the rejection is identical to the first rejection for double patenting, and follows the same logic.
response to applicant’s arguments
	Applicants have stated that this rejection is invalid for the same reason the rejection under 35 USC 103, above is, however, applicants have not presented any arguments with respect to that rejection.

fourth rejection
Claims 17 and 27-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92, 93, 95-101 of copending Application No. 15/285,082 (US 20170022266)  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate or render obvious the instant claims.
Competing claim 91 dictates a matured collagen with a drug and certain viscosity parameters, while claims 92 and 93 specify down to bupivicane HCl.  Competing claims 96 and 97 specify maturation conditions, and the remaining claims dictate the properties of the material identically with the instant claims, anticipating them.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
response to applicant’s arguments


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRED H REYNOLDS/Primary Examiner, Art Unit 1658